Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hotary et al. (US 2012/0086249).
Regarding claim 1, Hotary et al. disclose a physical state sharable seat (figure 54 shows two seat information shared via one terminal) comprising: a seat body 402; a sensor (figure 60 shows sensor 634) configured to acquire a measurement value specific to a physical state of an occupant seated on the seat body; and a controller 640 connected to the sensor and thereby allowed to acquire the measurement value from the sensor, the controller being configured to be capable of communicating with other equipment 602, wherein the controller comprises: an evaluation unit configured to compute an evaluation value 904 on the physical state, the evaluation value being computed based on the measurement value; an evaluation value presentation unit configured to present the evaluation value at a terminal 16, 18 to be used by the occupant; a shared data acquisition unit 18 configured to acquire an other-occupant evaluation value (at 404) that is an evaluation value on a physical state of another person, acquired either by the evaluation unit or from another physical state sharable seat; and a shared data presentation unit configured to present the other-occupant evaluation value at the terminal to be used by the occupant (figure 54 discloses the information of users from both seats 402 and 404 and shared and can be seen at the mobile terminal).
Regarding claim 7, Hotary et al. disclose the controller comprises an advice presentation unit (screen of the mobile unit or computer screen) configured to acquire, and present at the terminal to be used by the occupant, advice about how to increase the evaluation value, the advice being determined based on the evaluation value.
Regarding claim 8, Hotary et al. disclose the controller is configured to cause the evaluation value presentation unit and the shared data presentation unit to present the evaluation value and the other-occupant evaluation value in an easy-to-compare (computers are well capable of comparing data) manner at the terminal to be used by the occupant.
Regarding claim 9, Hotary et al. disclose the seat body is installable in a car, and wherein the shared data acquisition unit is configured to acquire the other-occupant evaluation value from a physical state sharable seat installed in another car (the invention can be used by any vehicle and link to the terminal).
Regarding claim 10, Hotary et al. disclose the seat body is installable in a car, and wherein the shared data acquisition unit is configured to acquire a mean value (takes value of the user) of the evaluation and other-occupant evaluation values of a plurality of physical state sharable seats in the car, and wherein the shared data presentation unit is configured to present the mean value at the terminal to be used by the occupant (the invention can be used by any vehicle and link to the terminal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636